Citation Nr: 1030153	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-34 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a rating in excess of 40 percent for degenerative 
joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert Morales, Law Clerk


INTRODUCTION

The Veteran served on active military duty from February 1993 to 
March 1993 in the Army National Guard and from January 1962 to 
June 1965 in the U.S. Air Force.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision by the above Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran was originally rated at 40 percent in a March 1995 rating 
decision with an effective date of November 16, 1994.  A May 2010 
rating decision also granted service-connection for left upper 
extremity neurological impairment of the left arm as secondary to 
the degenerative joint disease of the cervical spine.  The 
secondary condition was rated as 20 percent effective May 31, 
2007 and noncompensable effective June 1, 2009.  This rating 
decision also denied service connection for a lumbar spine 
condition, bilateral hip condition, and thoracic spine condition 
as secondary to degenerative joint disease of the cervical spine.  
However, only the claim for an increased rating for degenerative 
joint disease of the cervical spine is before the Board, and 
therefore the other issues will not be addressed at this time.


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.
2.	The Veteran has unfavorable ankylosis of the entire cervical 
spine.
3.	The Veteran does not have unfavorable ankylosis of the entire 
thoracolumbar spine.




CONCLUSION OF LAW

Criteria for an evaluation in excess of 40 percent for 
degenerative joint disease of the cervical spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.21, 4.45, 4.71, 4.71a, Diagnostic Codes 5010 
and 5242 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claim Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5104; 38 C.F.R. §§ 3.159 and 
3.326(a).

In a letter dated in June 2007, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claim for an increased rating for degenerative joint disease of 
the cervical spine, including what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Prinicipi, 16 Vet. App. 183, 187 (2002).  Accordingly, the Board 
finds that VA met its duty to notify the Veteran of his rights 
and responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence.  The Veteran 
was provided with a formal hearing with a Decision Review Officer 
(DRO) in December 2008 and was provided the opportunity for a 
formal hearing with the Board in July 2010, although the Veteran 
did not appear for the latter hearing.  VA has also gathered all 
the evidence that the Veteran has identified as relevant to his 
claim.  Furthermore, VA has provided the Veteran with medical 
examinations in connection to this claim in July 2007 and May 
2009.  These examinations included well-reasoned medical opinions 
that were derived from a review of the pertinent medical evidence 
and complaints of the Veteran and took into account any 
functional impairment of the Veteran to engage in ordinary 
activities, including employment.  As such, they are deemed 
adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Thus, it appears that all known and available records 
relevant to the issue on appeal have been obtained and are 
associated with the Veteran's claims file, and the Veteran does 
not contend otherwise.  Therefore, the Board finds that VA has 
complied with its duty to provide notice and assistance under the 
VCAA.  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5104; 38 C.F.R. 
§§ 3.159 and 3.326(a).  As such, the Board will now address the 
merits of the Veteran's claim.

Disability evaluations are determined by the application of the 
schedule of ratings which is based on the average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
level of impairment, the disability must be considered in the 
context of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  Where entitlement to compensation has 
been established and a higher initial disability rating is at 
issue, the level of disability at the time entitlement arose is 
of primary concern.  Consideration must also be given to a 
longitudinal picture of the Veteran's disability to determine if 
the assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Furthermore, an 
evaluation of the level of disability present must also include 
consideration of the functional impairment of a Veteran's ability 
to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, a veteran need 
only demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  However, when the issue on appeal is 
whether an increase in the disability rating of a service-
connected disability is warranted, the present level of 
disability is the determinative factor.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The Veteran's disability has been evaluated using Diagnostic Code 
5242 of 38 C.F.R. § 4.71a.  Pursuant to the general rating 
formula for diseases and injuries of the spine, degenerative 
joint disease is evaluated as follows; with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease:

100 percent disability rating for unfavorable 
ankylosis of the entire spine.

50 percent disability rating for unfavorable 
ankylosis of the entire thoracolumbar spine.

40 percent disability rating for unfavorable 
ankylosis of the entire cervical spine.

30 percent disability rating for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

20 percent disability rating forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

10 percent disability rating for forward flexion of 
the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height.  38 C.F.R. § 4.71a

It is important to point out before moving to an analysis of the 
evidence in light of the rating currently assigned that the 
evaluation of the same disability under various diagnoses is to 
be avoided.  That is to say that the evaluation of the same 
manifestation under different diagnoses, a practice known as 
"pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  

In an October 2006 pre-operation evaluation, the Veteran 
described his chronic neck and shoulder pain as sharp, shooting, 
and aching.  He reported that his neck pain goes down to his left 
leg and that it interferes with lifting but that he has no 
difficulty walking.

In July 2007, the Veteran had a VA examination.  Here, the 
Veteran stated that he "thinks his neck has worsened since then 
[May 1998]."  He stated that the pain now radiates to his legs 
on occasion and that his neck aches all the time.  He reported 
feeling weakness, stiffness, and lack of endurance, particularly 
in damp weather.  He stated having to move his whole body as a 
unit with his shoulder.  He did, however, deny any actual 
numbness or tingling in the arms or hands.  The Veteran also 
denied any physical therapy, surgery, or assistive device use.  
He did state that he had seen a chiropractor some years ago, but 
that it was not very effective.  He further reported dealing with 
flare-ups twice weekly.  The VA examiner also noted that the 
Veteran had to pull over his work van to rest for up to an hour 
at a time.  The Veteran's usual occupation was described as 
selling bingo tickets and delivering bingo tickets and video 
gambling boxes.  It was also noted that his daily activities were 
also limited by the fact that he was unable to do chores or 
maintenance on his house.  Furthermore, the Veteran sometimes had 
to sleep on the couch and that during some flare-ups the Veteran 
could not do anything except rest.  

The VA examiner noted that the Veteran ambulates with a normal 
gait, but tends to keep his head in a straight-ahead position 
with an erect posture, and when he moves, he turns his shoulders 
and head together.  He noted tenderness at C4, C5, and C6 area, 
and a spasm right around the cervical area into the trapezius 
muscles.  The Veteran had a range of motion of 0 to 10 degrees of 
forward motion with extremely guarded extension of 0 to 5 
degrees.  His left lateral flexion and right lateral flexion were 
0 to 5 degrees.  It was noted that he could barely move his head 
down at this point.  Left lateral rotation and right lateral 
rotation were 0 to 10 degrees.  Pain was present during all neck 
motions.  X-rays showed spondylotic degenerative changes with 
neural foramina narrowing, mild in nature, bilaterally at the C5-
6 level, moderate left side and mild right side C3-4 neural 
foramina.  The VA examiner diagnosed the Veteran with cervical 
spine strain with degenerative disk disease and increased pain 
with decreased range of motion.

At June 2008 VA physical therapy treatment, the Veteran reported 
that his cervical traumatic arthritis hurts more when performing 
overhead motions.  He also said that his shoulder pain wakes him 
up at night and keeps him from getting sufficient sleep.  The 
physical therapist noted that the Veteran had very limited 
flexion and extension, and assessed the Veteran as having 
bilateral shoulder weakness with decreasing range of motion, 
especially the right posterior, of gradual onset.  Throughout the 
rest of 2008, the record reflects that the Veteran continued to 
receive physical therapy treatment for his shoulder, but he did 
not receive any for his neck.

In December 2008, the Veteran had a formal hearing with a DRO.  
The Veteran testified that he still has pain on a daily basis and 
must sleep sitting down on a couch to limit his neck motion when 
he sleeps at night.  He also mentioned that he was advised by 
medical personnel at the Walter Reed Medical Center against 
wearing a neck brace and that surgery could result in paralysis.  
The Veteran stated that the pain radiates down to his right 
shoulder and occasionally down his non-cervical spine and causes 
his hands and toes to tingle.  He also described how he was 
sometimes unable to lift 50 pound boxes at work, which required 
him to hire someone to assist.  

In May 2009, the Veteran underwent another VA examination.  Here, 
the Veteran reported sharp and achy pain traveling from the 
middle of his neck into his back and out both of his arms with 
numbness and tingling.  He stated that the pain was there most of 
the time and is usually precipitated by damp weather, turning, 
lifting, or long distance driving.  He also reports weakness, 
stiffness, swelling, and fatigue.  The Veteran also mentioned 
having to increase his pain medication dosage.  The Veteran 
reported his flare-ups as occurring from daily to every three 
days.  The VA examiner noted that the Veteran must stop to rest 
for 15 to 20 minutes following a flare-up, which usually occurred 
after driving more than 45 minutes, as he often does in the 
course of his employment.  The VA examiner noted that the Veteran 
ambulates with a normal gait, but tends to keep his head in a 
straight ahead position and moves his shoulder and head together.  
He had tenderness at C4, C5, and C6 and spasm in the cervical 
area into both trapezius muscles with light palpation and noted 
to be very tender on the top of his trapezius muscles.  Range of 
motion was extremely guarded with forward flexion of 0 to 10 
degrees, backward extension of 0 to 5 degrees, right lateral 
flexion of 0 to 5 degrees, left lateral rotation of 0 to 10 
degrees, and right lateral rotation of 0 to 10 degrees.  All neck 
motions were done with pain present.  The VA examiner concluded 
that the Veteran had a cervical spine strain with degenerative 
disc disease and increased pain with all ranges of motion.

In order for the Veteran to qualify for a 50 percent schedular 
rating for degenerative joint disease of the spine, the evidence 
must show that there is unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a.  That would mean that 
both the thoracic and lumbar portions of the spine would have to 
display unfavorable ankylosis.  Here, there is no evidence of any 
ankylosis of either the thoracic or the lumbar portions of the 
spine.  Thus, the Board cannot award a 50 percent schedular 
rating for degenerative joint disease of the spine.  Without 
evidence of unfavorable ankylosis of the thoracolumbar spine, 
there cannot be unfavorable ankylosis of the entire spine.  Thus, 
a 100 percent schedular rating cannot be awarded either.  
Therefore, the Board finds that the Veteran has not met the 
criteria for a schedular disability rating above 40 percent for 
degenerative joint disease of the cervical spine.  38 C.F.R. 
§ 4.71a.  

Furthermore, when an evaluation of a disability is based upon 
limitation of motion, the disability must be considered for any 
additional loss of motion caused by pain, weakness, fatigue, or 
lack of coordination.  DeLuca v. Brown, 8 Vet. App. 202, 207 
(1995).  Although the Veteran complained of pain, weakness, and 
fatigue, the VA examiners noted no additional limitation in range 
of motion due to pain or fatigue.  Thus, the Board finds that VA 
has complied with the requirements set forth in DeLuca.  Id.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extra-schedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."

The United States Court of Appeals for Veterans Claims clarified 
the analytical steps necessary to determine whether referral for 
extra-schedular consideration is warranted.  See Thun v. Peake, 
22 Vet. App. 111 (2008).  First, it must be determined whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, VA must determine whether 
the Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

Here, the Veteran does not contend that he is totally 
unemployable because of his degenerative joint disease of the 
cervical spine.  Instead, he contends that he his occupation is 
impaired by his condition requiring him to hire labor.  The 
Veteran is self-employed and has not let his condition deter him 
from working.  He has not required hospitalization or had to miss 
work to deal with the symptoms of his degenerative joint disease 
of the cervical spine.  Although the Board does not doubt that 
the Veteran experiences great difficulty performing occupational 
tasks, the loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1; accord Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The 
Veteran has not alleged any unusual or unique circumstances that 
would suggest that the rating criteria are inadequate for rating 
purposes.  Therefore, the evidence does not present such an 
exceptional disability picture that the available schedular 
evaluations are inadequate and referral for extra-schedular 
consideration is not warranted.

Following a complete and comprehensive review of the record, the 
Board finds that a disability rating above 40 percent for 
degenerative joint disease of the cervical spine is not warranted 
for any period during the appeals period.  The level of 
impairment associated with degenerative joint disease of the 
cervical spine has been relatively stable throughout the appeals 
period, and as such, any application of staged ratings (i.e., 
different percentage ratings for different periods of time) is 
inapplicable.  See Hart, 21 Vet. App. at 509-10.


ORDER

A rating in excess of 40 percent for degenerative joint disease 
of the cervical spine is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


